Appeals by defendant from (1) a judgment of the Supreme Court, Queens County, rendered July 3, 1979, convicting him of *975manslaughter in the first degree, upon a plea of guilty, and imposing sentence, and (2) an order of the same court, dated July 22, 1980, denying his motion to vacate the judgment. Leave to appeal from the order is hereby granted by Presiding Justice Mollen. Judgment and order affirmed. On July 3, 1979 defendant was convicted of manslaughter in the first degree, upon a plea of guilty. He thereafter filed a timely notice of appeal from that judgment. On July 27,1980 he moved, pursuant to CPL article 440, to vacate the judgment of conviction. The motion was denied. Without having obtained leave to appeal from the order denying the motion, defendant has sought review thereof on this appeal. While such review should be foreclosed (see CPL 450.15, subd 1), we, as a matter of discretion, grant leave to appeal on the basis of defendant’s papers submitted on this appeal. We hold that the motion was properly denied. We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.